                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

 LAVERIS TOWNSEND SR., LAVERIS                  )
 TOWNSEND JR., LATANYA                          )        Case No. 1:20-cv-287
 TOWNSEND, and TERRILL                          )
 TOWNSEND,                                      )        Judge Travis R. McDonough
                                                )
        Plaintiffs,                             )        Magistrate Judge Christopher H. Steger
                                                )
 v.                                             )
                                                )
 HUBERT E. HAMILTON and                         )
 HAMILTON COUNTY, TENNESSEE,                    )
                                                )
        Defendants.                             )


                                            ORDER


       On October 5, 2020, Plaintiff filed this pro se action (Doc. 2) and an application to

proceed in forma pauperis (Doc. 1). On March 17, 2021, United States Magistrate Judge

Christopher H. Steger issued a report and recommendation, recommending the Court dismiss the

complaint without prejudice because Plaintiff cannot represent his family members and fails to

state a claim on his own behalf. (Doc. 7.) Magistrate Judge Steger also recommended that the

Court deny the application to proceed in forma pauperis as moot. (Id.) Plaintiff did not timely

object to the report and recommendation.

       After reviewing the record and the applicable law, the Court agrees with the magistrate

judge’s findings of fact, conclusions of law, and recommendation. Therefore, the Court

ACCEPTS and ADOPTS the report and recommendation (Doc. 7) pursuant to 28 U.S.C.

§ 636(b)(1), and ORDERS that the action be DISMISSED WITHOUT PREJUDICE and

Plaintiff’s application for leave to proceed in forma pauperis (Doc. 1) is DENIED AS MOOT.




Case 1:20-cv-00287-TRM-CHS Document 8 Filed 05/06/21 Page 1 of 2 PageID #: 25
      AN APPROPRIATE JUDGMENT WILL ENTER.

                                   /s/ Travis R. McDonough
                                   TRAVIS R. MCDONOUGH
                                   UNITED STATES DISTRICT JUDGE




                                   2
Case 1:20-cv-00287-TRM-CHS Document 8 Filed 05/06/21 Page 2 of 2 PageID #: 26
